DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/22/2021.
Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions II and III (claims 17-18) are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially distinct mode of operation (distinct active steps) and function (method if use vs method of making).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III (claims 17-18) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process wherein the sealing polymer layer is provided before the therapeutic polymer layer.
Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

s 7-9 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.61/694455, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application ‘455 fails to provide support for the active agent being fenofibrate, thus claims 5-6 will receive an effective filing date of 8/23/2013.

Response to Arguments
All of Applicant’s arguments filed 9/22/2021 have been fully considered.
Applicant argues that as Zilberman does not teach a breath figure layer or breath figure technique this necessarily means that the present claims are not obvious.  
This is not persuasive, as discussed below, while the prior art fails to teach “breath figure layers” or “breath figure morphology”  as recited by instant claims 1-2 and 11, this structure appears to be obtained by performing a breath figure technique, which is taught by the instant specification to provide a porous polymeric structure.  Since the prior art teaches a 1st and 2nd  porous polymeric film, the claimed product is found to be substantially the same as the product of the prior art, and Applicant have not provide factual evidence showing that structure of Zilberman to be distinct from the structure obtained using a breath figure technique.

This is not persuasive as it is unsupported by factual evidence.
Applicant argues that Zilberman uses a different method that involves a surfactant.  As such, there is a risk in devices such as Zilberman's, that these additives may elicit an immune response. The present claims require no additives in the surfactant because the drugs are held in the pores.
This is not persuasive as the instant claims do not exclude the presence of additional additives such as surfactants and the claims rejected solely under Zilberman, i.e. claims 1-4, 10-13 and 16, do not require the drug to be held in the pores.
Applicant remarks that the emulsion method of Zilberman will not be able to generate open surface hemispherical surface pores and would generate bubbles on the surface, which is an entirely different morphology than the hemispherical surface pores in the present application.
This is not persuasive as it is unsupported by factual evidence.  
Applicant also argues that the frozen film in Zilberman is then placed at the site of injury, such as a skin wound. The frozen aqueous phase then evaporates, thus forming the pores from which the drug is released. This approach is very different from the technology and device in the present application that uses the "breath figure," where a drug is mixed with an organic solution (such as PLGA), which, when allowed to dry overnight, leaves the pores behind, and a fresh layer of sealant is applied to the porous wafer.
This is not persuasive as the instant claims are not directed to the manner in which the device is made, but are directed to a final structure.  Furthermore, Applicant has noted that the resultant pores are the result of the solvent being allowed to dry overnight, thus leaving behind pores, and it’s unclear how this is different from, and for a different structure as the method of Zilberman wherein the aqueous phase (i.e. solvent) is allowed to evaporated (i.e. dry), which forms pores.
Applicant remarks that Applicant's limitations would not be obvious because it is a completely different way to retain drugs on a device (i.e. hemispherical pores vs. film formed by an emulsion surfactant).

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 4 recites “polymer film based are characterized,” the claim should recite “polymer film base layers are characterized,”.  Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2006/0269475).
Ryu is directed to controlled therapy provided by a polymer multi-layer structure (reading on wafer) having a predetermined micro-fabricated spatial pattern (e.g. reservoirs and channels).  The polymer structure is biodegradable (Abs).
Ryu teaches that the polymer structure can be used for glaucoma treatment and for the treatment of ocular disease/disorders [0013, 0130 and 0133].
Ryu discloses that multiple matrix layers can be provided in a modular manner to provide release of multiple agents, which are loaded into matrix layer voids [0010].
Ryu discloses that a suitable embodiment is a structure having at least two polymer layers: a matrix layer and an encapsulation layer.  The matrix layer has voids within which one or more active agents are disposed [0027].
Fig. 4d of Ryu discloses two matrix layers disposed on top of each other, with separated voids.  The top matrix layer is relatively rapidly degradable and provides a burst release (layer 32B) or a delayed burst release (layer 42A) of the drug present in the layer.  Substances from the bottom matrix (layer 32E) can be released in a pulsed pattern.  Multiple matrix layers can be provided, each including the same of different substances to provide controlled release of multiple therapeutic agents.
While the pores are not taught to be hemispherical changes in shape are simply a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape was significant and responsible for providing an unexpected effect.  See MPEP 2144.04(B). B. Changes in Shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed “conical cup” in view of the disclosure of the parent application stating the advantages and importance of the conical shape.
Regarding claim 2: As seen in Fig. 4d, matrix layer 32B (reading on sealing layer) covers the pores of matrix layer 32E and since the prior art teaches the sealing layer to be made of the claimed PLGA, the PGA is expected to retain to anti-cancer agent within its layers (i.e. wafers).
Ryu also discloses that a matrix layer can be formulated to have a zero-order (i.e. constant release) release or pulsed release [0011 and 0054-0055].
Ryu further discloses that that active agents suitable for controlled delivery include anti-cancer agents and anti-proliferative agents [0070 and 0076-0077].
Regarding claim 3: Ryu teaches that the matrix layer can be selected from various categories of polymers and a suitable polymer for use includes PLGA ([0032] and Example 1).  Example 1 of Ryu teaches the barrier layer, encapsulation layer and matrix layer to all be PLGA, thus it would have been obvious to formulate all matrix layers to have PLGA as Ryu specifically discloses multiple layers made of PLGA.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of two or more PLGA layers each containing an anti-cancer agent (reading on instant claims 1 and 10) , anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various matrix layers of PLGA, each having an anti-cancer active agents, from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
While the prior art fails to teach “breath figure layers” or “breath figure morphology”  as recited by instant claims 1-2 and 11, this structure appear to be obtained by performing a breath figure technique, which is taught by the instant specification to provide a porous polymeric structure.  Since the prior art teaches a 1st and 2nd  porous polymeric film, the claimed product is found to be substantially the same as the product of the prior art.
Claims 4 and 16 recite product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the instant case the claimed product is found to be substantially the same as the product of the prior art as both teach a 2nd polymeric layer coated onto a 1st polymeric layer which comprises an active agent.

Claims 1-4, 5-6 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2006/0269475), as applied to claims 1-4, 10-13 and 16 above, and further in view of Giordano (Cell Cycle 11:17, 3153–3158; September 1, 2012).
	As discussed above, Ryu makes obvious the limitations of claims 1-4, 10-13 and 16, however, Ryu does not teach the active agent to be fenofibrate.
	It is noted that Ryu teaches that suitable bioactive agents include anti-proliferative agents and those drugs designed for anticancer treatment [0070 and 0076-0077]. 
Giordano teaches that fenofibrate exerts anti-cancer properties, probably because of its anti-proliferative and pro-apoptotic activities, and, importantly exhibits low systemic toxicity.
.

Claims 1-4, 10-13, 14-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2006/0269475), as applied to claims 1-4, 10-13 and 16 above, and further in view of Heruth (US 2005/0079199).
	As discussed above, Ryu makes obvious the limitations of claims 1-4, 10-13 and 16, however, Ryu does not teach the polymer film base layers to have the active agent disposed within the polymer film and the sealing layer to have the active agent loaded into its pores.
	However, Heruth teaches devices comprising polymeric layers having a polymer matrix and pores and teaches that the therapeutic agent can be loaded into the matrix, in the pores, or in the matrix and the pores (Abs).  
Heruth further teaches that the pores in the polymeric layer increase the rate at which therapeutic agent may be released from the matrix. Further, loading therapeutic agent in the pores, as opposed to just the matrix, can increase the total amount of therapeutic agent that may be loaded into the device. In addition, therapeutic agent loaded into the pores will be quickly released from the device after implantation. Loading therapeutic agents into or on the surface layer and/or one or more intermediate layers allows for additional loading capacity, as well as finer control of the release profile of therapeutic agent from the device. Another advantage of a polymeric layer comprising pores is the ability of tissue to integrate with the pores after implantation [0009].
	In view of the teachings of Heruth one of skill in the art would recognize that release rate of the active agents in the system of Ryu could each be tailored to achieve a desired rate of release of the active agent, by having the active agent disposed within the matrix and/or loaded into the pores of the nd polymeric film having a 2nd active agent (which could be the same or different) loaded into the pores of the 2nd polymeric matrix, which would allow for greater drug loading and finer controlled release of the active agents.  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Ryu teaches desirability of controlling the release of the active agent(s) (Ryu – claim 6).
	While the prior art doesn’t specifically teach the 1st layer to be the layer with the active dispersed within the matrix and the top layer to be the film having the active disposed in the pores, given the finite number of combinations (film 1 over film 2 or film 2 over film 1), both are prima facie obvious.
It is noted that claim 15 requires the first active agent to be dispersed within the first polymeric film by a process comprising spin coating a mixture of a polymer solution and an emulsion..." and requires the 2nd polymeric layer to be spun coated onto the first polymeric layer and its pores loaded with active agent. These claims recite product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	The final structure implied by the claims is a 1st film wherein the active agent is dispersed within a polymeric film matrix and a 2nd layer wherein the active agent is disposed into the pores of the polymer matrix.  The claimed product is found to be substantially the same as the product of the prior art.

Maintained/Modified Rejections
Claims 1-4, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman (US 2012/0027833).
Zilberman discloses polymeric porous films, capable of eluting a bioactive agent when coming in contact with a physiological medium according to a pre-determined and controlled release profile suitable st polymeric porous film having a bioactive agent incorporated therein and a composite structure which comprises said 1st polymeric porous film and which further comprises a 2nd polymeric film onto which said 1st polymeric porous film is applied (Zilberman – claim 1). The system can also comprise a 3rd polymer film applied to said 1st polymeric porous film [0061].
As seen in figure 1 and 5, the films of Zilberman comprise surface pores.  While the pores are not taught to be hemispherical changes in shape are simply a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape was significant and responsible for providing an unexpected effect.  See MPEP 2144.04(B). B. Changes in Shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed “conical cup” in view of the disclosure of the parent application stating the advantages and importance of the conical shape.
Zilberman further teaches that the system can have one or more film layers which contain active agents and one or more films which do not contain any active agents [0335] and the composite system can comprise at least one bioresorbable polymeric porous film encapsulating a bioactive agent [0342], Zilberman teaches systems which include at least two polymeric porous films [0107], therefore, it’s within the purview of a skilled artisan to create a system comprising two bioresorbable polymeric porous films encapsulating a bioactive agent.  The top porous polymeric film reads on the claimed “sealing polymer layer” and the bottom layer reads on “therapeutic polymer film layer” and “one or more breath figure layers”.
While the prior art fails to teach “breath figure layers” or “breath figure morphology”  as recited by instant claims 1-2 and 11, this structure appear to be obtained by performing a breath figure technique, which is taught by the instant specification to provide a porous polymeric structure.  Since the st and 2nd porous polymeric film, the claimed product is found to be substantially the same as the product of the prior art.
Regarding claim 1: Suitable bioactive agents for use include anti-cancer agents [0594].
Regarding claim 3: Zilberman teaches the biodegradable polymer of the porous polymeric films to be poly(DL-lactic-co-glycolide) , reading on the claims PLGA[0234].
Regarding claim 2: As discussed above, Zilberman teaches to top porous polymeric film to be applied over the bottom porous film comprising active agent, therefore as the top film is applied over the bottom film, thus covering the bottom film, and the polymers are made from the same biodegradable polymers claimed, PLGA, the PLGA coating would be expected to cover the pores in the bottom layer and retain the bioactive agent within the bottom film prior to administration, absent evidence to the contrary. 
Claims 4 and 16 recite product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to 
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the instant case the claimed product is found to be substantially the same as the product of the prior art as both teach a 2nd polymeric layer coated onto a 1st polymeric layer which comprises an active agent.

Claims 1-4, 5-6, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman (US 2012/0027833), as applied to claims 1-4, 10-13 and 16 above, and further in view of Giordano (Cell Cycle 11:17, 3153–3158; September 1, 2012).
	As discussed above, Zilberman makes obvious the limitations of claims 1-4, 10-13 and 16, however, Zilberman does not teach the active agent to be fenofibrate.
	It is noted that Zilberman teaches that suitable bioactive agents include anti-proliferative agents [0063] and those drugs designed for anticancer treatment [0305]. 
Giordano teaches that fenofibrate exerts anti-cancer properties, probably because of its anti-proliferative and pro-apoptotic activities, and, importantly exhibits low systemic toxicity.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zilberman with those of Giordano and use fenofibrate as the bioactive agent in the system of Zilberman as fenofibrate is taught to have anti-proliferative properties and exerts anti-cancer properties.  One of skill in the art would have a reasonable expectation of success as Zilberman Zilberman teaches that suitable bioactive agents include anti-proliferative agents [0063] and those drugs designed for anticancer treatment [0305]

Claims 1-4, 10-13, 14-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman (US 2012/0027833), as applied to claims 1-4, 10-13 and 16 above, and further in view of Heruth (US 2005/0079199).
	As discussed above, Zilberman makes obvious the limitations of claims 1-4, 10-13 and 16, however, Zilberman does not teach the polymer film base layers to have the active agent disposed within the polymer film and the sealing layer to have the active agent loaded into its pores.
	However, Heruth teaches devices comprising polymeric layers having a polymer matrix and pores and teaches that the therapeutic agent can be loaded into the matrix, in the pores, or in the matrix and the pores (Abs).  
Heruth further teaches that the pores in the polymeric layer increase the rate at which therapeutic agent may be released from the matrix. Further, loading therapeutic agent in the pores, as opposed to just the matrix, can increase the total amount of therapeutic agent that may be loaded into the device. In addition, therapeutic agent loaded into the pores will be quickly released from the device after implantation. Loading therapeutic agents into or on the surface layer and/or one or more intermediate layers allows for additional loading capacity, as well as finer control of the release profile of therapeutic agent from the device. Another advantage of a polymeric layer comprising pores is the ability of tissue to integrate with the pores after implantation [0009].
	In view of the teachings of Heruth one of skill in the art would recognize that release rate of the active agents in the system of Zilberman could each be tailored to achieve a desired rate of release of the active agent, by having the active agent disposed within the matrix and/or loaded into the pores of the matrix.  The composition can be modified to provide a sustained release or a burst release of each layer, through routine optimization.  Furthermore, Heruth teaches that the placement of the active agent within the polymeric matrix and/or loaded onto the pores directly affects the rate of release of the active agent with actives agent loaded into pores being released at a much faster rate.  Heruth teaches that loading therapeutic agent in the pores, as opposed to just the matrix, can increase the total amount of therapeutic agent that may be loaded into the device and loading therapeutic agent into or on the nd polymeric film having a 2nd active agent (which could be the same or different) loaded into the pores of the 2nd polymeric matrix, which would allow for greater drug loading and finer controlled release of the active agents.  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Zilberman teaches desirability of controlling the release of the active agent(s).
	While the prior art doesn’t specifically teach the 1st layer to be the layer with the active dispersed within the matrix and the top layer to be the film having the active disposed in the pores, given the finite number of combinations (film 1 over film 2 or film 2 over film 1), both are prima facie obvious.
It is noted that claim 15 requires the first active agent to be dispersed within the first polymeric film by a process comprising spin coating a mixture of a polymer solution and an emulsion..." and requires the 2nd polymeric layer to be spun coated onto the first polymeric layer and its pores loaded with active agent. These claims recite product-by-process limitations.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	The final structure implied by the claims is a 1st film wherein the active agent is dispersed within a polymeric film matrix and a 2nd layer wherein the active agent is disposed into the pores of the polymer matrix.  The claimed product is found to be substantially the same as the product of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,058,640. Although the claims at issue are not identical, they are not patentably distinct from each other because US’640 teaches a multi-layer film, wherein the multi-layer film comprises: at least a first layer comprising a first therapeutic agent associated with a first biodegradable polymer film; and, at least a second layer comprising a second therapeutic agent associated with a second biodegradable polymer film. The first and second agent are known anti-cancer agents, the first layer is formed by producing a PLGA film layer comprising 5-FU using a breath figure technique, wherein producing the PLGA film layer comprises dissolving PLGA in a solvent to form a solution and spin coating the PLGA solution along with the 5-FU in a humid environment to form a first PLGA film layer; casting a second PLGA film layer on top of the first PLGA film layer; and loading MCC into pores of the second PLGA film layer, thus reading on the claimed therapeutic polymer film layer, a sealing polymer layer on top of the therapeutic layer; and, an anticancer agent incorporated 

Claims 1-4 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,653,822. Although the claims at issue are not identical, they are not patentably distinct from each other because US’640 teaches a multi-layer film, wherein the multi-layer film comprises: at least a first layer comprising a first therapeutic agent associated with a first biodegradable polymer film; and, at least a second layer comprising a second therapeutic agent associated with a second biodegradable polymer film. The first and second agent are known anti-cancer agents, the first layer is made by a process comprising spin coating the first anti-fibrotic drug with a polymer solution comprising the first biodegradable polymer, the second polymeric film is spin coated onto the first layer, and the second therapeutic agent is a second anti-fibrotic drug which is loaded into pores of the second polymeric film after the second polymeric film is made.  US822 teaches both layer to be made using a breath figure technique, thus reading on the claimed therapeutic polymer film layer, a sealing polymer layer on top of the therapeutic layer; and, an anticancer agent incorporated into the therapeutic layer.  While US’822 is silent to the claimed hemispherical surface pores, US’640 is made by the same process as claimed, therefore, the resultant structure would inherently have the same claimed hemispherical surface pores.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613